The Board of Commissioners on Grievances and Discipline of the Supreme Court of Ohio filed a certification of default in the office of the clerk of this court. On September 23, 2013, this court imposed an interim default-judgment suspension upon respondent, Deneen Marie Marrelli, pursuant to Gov.Bar R. V(6a)(B)(l). Respondent was ordered to show cause why the interim default-judgment suspension should not be converted into an indefinite suspension. Respondent filed objections, relator filed an answer, and this cause was considered by the court.
On consideration thereof, it is ordered by this court that this matter is remanded to the board for the consideration of mitigating evidence only.
The court further orders that the interim default-judgment suspension imposed against respondent on September 23, 2013, shall remain in place while this matter is pending before the board. Proceedings before this court in this case are stayed until further order of this court.